Citation Nr: 0809019	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-39 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
The veteran was awarded the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, wherein the RO denied 
entitlement to TDIU and entitlement to service connection for 
hypertension.  This appeal also stems from a September 2006 
rating action, wherein the RO continued a 50 percent 
disability rating assigned for disability due to PTSD.  The 
veteran timely appealed these matters to the Board.  

While a December 2005 statement of the case addressed the 
issues of entitlement to service connection for bilateral 
hallux valgus with x-ray evidence of degenerative changes 
(claimed as a foot condition) and carpal tunnel syndrome of 
the hands, both to include as secondary to service-connected 
diabetes mellitus, the veteran did not address these matters 
in his substantive appeal, received by the RO in December 
2005.  See, VA Form-21-4138, Statement in Support of Claim, 
accepted by the RO as the veteran's substantive appeal to the 
February 2004 rating action, received in December 2005.  
Thus, the only issues remaining for the Board's appellate 
consideration are those listed on the title page.  
[Parenthetically, the Board observes that by an April 2007 
rating action, the RO granted service connection for carpal 
tunnel of the right and left arms, and assigned disability in 
each arm an initial 10 percent evaluation, effective October 
2, 2006.] 

After the RO certified the case to the Board in July 2007, 
the veteran submitted additional written arguments and VA 
treatment records, dated in October 2007, that are not 
pertinent because they address disabilities other than those 
currently on appeal.  Because the newly submitted evidence is 
not pertinent to the issues on appeal, it is not necessary to 
refer these materials to the RO for initial consideration.  
38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The medical evidence of record does not show hypertension 
during service or  for years thereafter; nor does it show 
that hypertension was caused or made chronically worse by the 
veteran's service-connected diabetes mellitus.

2.  The veteran's PTSD was productive of occupational and 
social impairment with deficiencies in most areas including 
work, family relationships, judgment and mood due to symptoms 
such as impaired impulse control, anger outbursts, fleeting 
suicidal ideation, and an inability to establish and maintain 
effective relationships without total social and occupational 
impairment.

3.  The veteran's service-connected disabilities are:  (a) 
PTSD (to be increased to 70 percent disabling in the decision 
below); (b) diabetes mellitus (rated as 20 percent 
disabling); (c) carpal tunnel syndrome of the right and left 
arms (each arm rated as 10 percent disabling); and (d) 
malaria (rated as noncompensably disabling).  His total 
combined disability rating is 80 percent. 

4.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's hypertension is not proximately due to, the 
result of, or aggravated by, service or a service-connected 
disorder.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2007); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  Disability due to PTSD meets the criteria for a 70 
percent rating, and no higher.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

A.  Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-121 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.


        TDIU and Hypertension

With regard to the issues of entitlement to a TDIU and to 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, VA provided the 
veteran with notice on the Pelegrini II VCAA elements in 
letters, dated in June 2003 and February 2005, respectively.  
The letters did not explicitly tell the veteran to submit all 
relevant evidence in his possession.  The letters did, 
however, tell him to let VA know of any evidence she thought 
would support his claims, that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A September 
2006 letter provided the veteran notice on the Dingess 
elements.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via the June 2003 and February 2005 letters.  Id. 

        PTSD

With regard to the increased evaluation claim for PTSD, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the VCAA letter, issued 
by the originating agency in September 2006, does not contain 
the level of specificity set forth in Vazquez-Flores.  The 
Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims files reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.   See 
Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this regard, the Board finds that the veteran's 
statements, submitted personally and through his 
representative throughout the duration of the appeal, have 
demonstrated his understanding of the evidence necessary to 
substantiate his increased evaluation claim.  The veteran has 
described in detail the evidence reflecting the condition of 
his service-connected PTSD on his ability to maintain gainful 
employment.  Indeed, on VA Form 9, received by the RO in 
February 2007, the veteran specifically maintained that he 
had read the "SOC," and argued that his PTSD warranted a 70 
percent disability rating.  This statement indicates an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected PTSD on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, a September 2006 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in a 
February 2007 statement of the case.  The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

B.  Duty to Assist 

Regarding VA's duty to assist the appellant with his claims 
on appeal, relevant post-service private and VA examination 
and clinical treatment reports, Social Security 
Administration reports, along with statements of the veteran 
and his representative, have been associated with the claims 
files.  


II.  Service Connection

A.  Laws and Regulations

        General Criteria

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service. 38 C.F.R. § 3.303(d).

        Presumptive criteria

Service connection may be presumed, for certain chronic 
diseases, such as hypertension, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

        Secondary service connection criteria

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).

VA added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Under this recent revision, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.

VA will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury. The rating activity will 
determine the baseline and current levels of severity under 
VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected diabetes mellitus and 
hypertension.  As such, no action is required to establish 
the "baseline level of severity" of his nonservice-connected 
low back disorder and the newly enacted provisions of 38 
C.F.R. § 3.310(b) are not directly relevant to this case.

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 38 
C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. App. 
at 394.

B.  Analysis

The record reflects that the veteran was initially diagnosed 
with hypertension more than 20 years after he was discharged 
from active duty.  See the August 2000 VA progress note, 
containing a diagnosis of "HTN".  No medical evidence of 
record suggests any relationship directly between 
hypertension and the veteran's period of service.

The veteran does not contend (nor does the evidence indicate) 
that service connection is warranted for this disability on a 
direct or presumptive basis.  See, VA Form 21-4138, Statement 
in Support of Claim, dated and signed by the vetearn in 
January 2005.   His sole contention is that service 
connection is warranted for hypertension because it is 
etiologically related to his service-connected diabetes 
mellitus.

On review of the record, there is no medical evidence 
whatsoever linking the veteran's hypertension to diabetes 
mellitus or to any service-connected disability.  On the 
contrary, when examined by VA in April 2005, the VA physician 
opined, after a review of the claims folder and physical 
evaluation of the veteran, that the veteran's hypertension 
was not related to, nor had it been aggravated by, his 
diabetes mellitus.  The VA examiner bolstered his opinion by 
pointing out that the veteran had been diagnosed as having 
hypertension before (italics added for emphasis) he was found 
to have had diabetes mellitus.  Thus, the service-connected 
diabetes mellitus could not have caused or aggravated his 
hypertension.  

While the veteran may believe that his hypertension is due to 
or aggravated by service, as a lay person, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


III.  Increased Rating Claim

A.  Laws and Regulations

        General rating criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).). 

        Psychiatric rating criteria

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

Under that code, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood. 
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

B.  Analysis

The veteran maintains that his PTSD symptoms have increased 
in severity to the point that they warrant a 70 percent 
disability rating.  

After a review of the voluminous private and VA evidence of 
record, the Board finds that a disability rating of 70 
percent, but no higher, is warranted for the veteran's PTSD.  
In reaching the foregoing determination, the Board observes 
that VA and private progress and examination reports, dating 
from November 2005 to August 2007, demonstrate that the 
veteran had been described as "vigilant."  He had a 
depressed mood with explosions of anger, impaired impulse 
control and irritability.  He had little insight into his 
problems and his judgment was described as "fair."  See the 
December 2006 report, prepared by A. K. C., M. D.  While the 
veteran maintained a relationship with his girlfriend of 
fifteen years, he described it as "fair."  See private 
report, prepared by A. K. C., M. D., and VA outpatient 
reports, dated in August 2006 and March 2007, respectively.  

Overall, in an August 2007 report, a VA social worker 
maintained that the veteran's PTSD symptoms had resulted in 
serious impairment in his social, psychological and 
occupational functioning.  In an August 2007 letter, a VA 
social worker indicated that over the previous years, the 
veteran's Global Assessment of Functioning (GAF) score had 
varied from 41-50, but that there were times when it bordered 
on 40.  A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  A GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The Board finds that these symptoms more nearly resemble 
those required for a 70 percent evaluation for the service-
connected PTSD.  38 C.F.R. § 4.130a, Diagnostic Code 9411.

The Board has considered entitlement to a 100 percent 
evaluation for the veteran's PTSD, but the symptoms required 
for a total rating have not been displayed.  To this end, the 
record is devoid of any evidence, private or VA, indicating 
that the service-connected PTSD has resulted in total 
occupational employment.  On the contrary, records from the 
Social Security Administration (SSA) reflect that the veteran 
was awarded disability benefits due to primary and secondary 
diagnoses of back disorders (discogenic and degenerative back 
disorders) and hypertension, respectively).  This is 
corroborated by a VA outpatient report, dated in May 2007, 
reflecting that the veteran was in receipt of SSA disability 
benefits for whiplash injury and chronic cervical pain.  
Regarding social impairment, the veteran has maintained a 
relationship with his girlfriend for over fifteen years, 
albeit he has characterized it as "fair."  As noted above, 
the only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).  As this evidence clearly demonstrates that 
the veteran does not have total occupational and social 
impairment, a higher, 100 percent evaluation, is not 
warranted.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

Here, the veteran has not undergone hospitalization for PTSD, 
thus, a need for frequent hospitalization has not been shown.  
While the vetearn was noted to have been unemployed, it was 
determined that he was unemployed not as a result of his 
PTSD, but rather as a result of unrelated disabilities that 
are not service-connected, (i.e., discogenic and degenerative 
back disorders) and hypertension.  The 70 percent evaluation 
contemplates deficiencies in the area of work.  There is no 
evidence that the veteran had marked impairment beyond that 
contemplated by the 70 percent evaluation.  The record shows 
a stable work history, despite his reported difficulties.  
Accordingly, the Board finds that there has not been marked 
interference with employment beyond that contemplated by the 
schedular rating of 70 percent.

IV.  TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice- 
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2007).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration. 
38 C.F.R. § 4.16(b).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed. 38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. 38 C.F.R. § 4.19 (2007).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough. 

A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 
38 C.F.R. § 3.321(b)(1) (2007).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience. 
38 C.F.R. §§ 3.340, 3.341 (2007).

In this case, the veteran reported that he had last worked 
full-time as a laborer for a television manufacturer in 
December 2001.  He reported that he had left his job because 
of his PTSD and diabetes.  His high-test gross earnings per 
month were listed at $2, 500.00.  The veteran indicated that 
he did not know how much time he had lost form work as a 
result of illness.  He noted he had a high school education.  
As noted above, records received from the SSA reflect that 
the veteran was awarded disability benefits due to primary 
and secondary diagnoses of back disorders (discogenic and 
degenerative back disorders) and hypertension, respectively.  
This is corroborated by a VA outpatient report, dated in May 
2007, reflecting that the veteran was in receipt of SSA 
disability benefits for whiplash injury and chronic cervical 
pain.  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected 
disabilities.  His combined service-connected disability 
rating is 80 percent with consideration of the present 
increased rating determination for his service-connected 
PTSD.  See, 38 C.F.R. § 4.25 (2007).  Thus, he meets the 
schedular criteria for TDIU consideration.  The persuasive 
evidence, however, shows that he is disability primarily as a 
result of a non-service-connected back disorder and 
hypertension, as opposed to his service-connected 
disabilities.  Therefore, his claim for entitlement to TDIU 
must be denied.


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied. 

A disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to TDIU is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


